  Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 1 of 15 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Case No. ______________
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 BIOSPECIFICS TECHNOLOGIES CORP.,                           :   SECTIONS 14(e), 14(d) AND 20(a) OF
 JENNIFER CHAO, MICHAEL                                     :   THE SECURITIES EXCHANGE ACT
 SCHAMROTH, PAUL GITMAN, MARK                               :   OF 1934
 WEGMAN, TOBY WEGMAN, JOSEPH                                :
 TRUITT, MIKE SHERMAN, and COREY                            :   JURY TRIAL DEMANDED
 FISHMAN,                                                   :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against BioSpecifics Technologies Corp.

(“BioSpecifics or the “Company”) and the members of BioSpecifics’ board of directors (the

“Board” or the “Individual Defendants,” and collectively with the Company, the “Defendants”)

for their violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of BioSpecifics by affiliates of Endo

International plc, a public limited company incorporated under the laws of Ireland (“Endo”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on November 2, 2020 with the United States Securities and
  Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 2 of 15 PageID #: 2




Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                    The

Solicitation Statement recommends that Company stockholders tender their shares in support of a

proposed transaction whereby Beta Acquisition Corp. (“Merger Sub”), a wholly-owned subsidiary

of Endo, will merge with BioSpecifics, with BioSpecifics continuing as the surviving corporation

and a wholly-owned subsidiary of Endo (the “Proposed Transaction”). Pursuant to the terms of

the definitive agreement and plan of merger the companies entered into, dated October 19, 2020

(the “Merger Agreement”), each BioSpecifics’ common share issued and outstanding will be

converted into the right to receive $88.50 per share in cash (the “Merger Consideration”). In

accordance with the Merger Agreement, Merger Sub commenced a tender offer (the “Tender

Offer”) to acquire all of BioSpecifics’ outstanding common stock and will expire on December 1,

2020.

        3.     Defendants have now asked BioSpecifics’ stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and information

contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and 20(a) of the

Exchange Act.     Specifically, the Solicitation Statement contains materially incomplete and

misleading information concerning, among other things: (i) BioSpecifics’ financial projections

relied upon by the Company’s financial advisor, Centerview Partners LLC (“Centerview”) in its

financial analyses; and (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinion provided by the Company’s financial advisor.          The failure to

adequately disclose such material information constitutes a violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act as BioSpecifics’ stockholders need such information in order to tender

their shares in support of the Proposed Transaction.




                                                2
   Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 3 of 15 PageID #: 3




        4.      It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to BioSpecifics’ stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by this

Court permissible under traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendant BioSpecifics is incorporated in this

District.

                                            PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of BioSpecifics common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Jennifer Chao has served as a member of the Board since

2015 and is the Chair of the Board.


                                                 3
  Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 4 of 15 PageID #: 4




        11.     Individual Defendant Michael Schamroth has served as a member of the Board

since 2004.

        12.     Individual Defendant Paul Gitman has served as a member of the Board and since

1990.

        13.     Individual Defendant Mark Wegman has served as a member of the Board and since

2007.

        14.     Individual Defendant Toby Wegman has served as a member of the Board and since

2007.

        15.     Individual Defendant Joseph Truitt has served as a member of the Board and since

2020 and is also the Company’s Chief Executive Officer.

        16.     Individual Defendant Mike Sherman has served as a member of the Board and since

2020.

        17.     Individual Defendant Corey Fishman has served as a member of the Board and

since 2020.

        18.     Defendant BioSpecifics is incorporated in Delaware and maintains its principal

offices at 2 Righter Parkway, Delaware Corporate Center II, Wilmington, Delaware 19803. The

Company’s common stock trades on the NASDAQ Exchange under the symbol “BSTC.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 5 of 15 PageID #: 5




                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.    BioSpecifics, a biopharmaceutical company, develops an injectable collagenase

clostridium histolyticum for various indications in the United States and internationally. The

Company offers injectable collagenase for the treatment of Dupuytren’s contracture and

Peyronie’s disease under the XIAFLEX and Xiapex brands. It also provides injectable collagenase

to treat frozen shoulder, cellulite, canine lipoma, lateral hip fat, plantar fibromatosis, human

lipoma, and uterine fibroids. The Company has a development and license agreement with Endo

Global Ventures.     BioSpecifics was founded in 1957 and is headquartered in Wilmington,

Delaware.

        22.    On October 19, 2020, the Company announced the Proposed Transaction:

        WILMINGTON, Del., Oct. 19, 2020 /PRNewswire/ -- BioSpecifics Technologies
        Corp. (NASDAQ: BSTC) announced today that it has entered into a definitive
        merger agreement under which Endo International plc (NASDAQ: ENDP) will
        acquire BioSpecifics for an estimated equity value of approximately $658.0 million
        ($540.0 million in enterprise value net of cash on hand), or $88.50 per share in cash.
        The transaction was unanimously approved by both BioSpecifics’ and Endo’s
        Boards of Directors and is anticipated to close during the fourth quarter of 2020.

        “BioSpecifics Technologies Corp. pioneered the development of collagenase-based
        therapies, which has resulted in a robust injectable collagenase (CCH) portfolio,
        consisting of XIAFLEX® to treat the vast number of diseases and medical
        conditions caused by the excess accumulation of collagen and Qwo™ for the
        treatment of cellulite,” said Joseph Truitt, Chief Executive Officer of BioSpecifics.

        “Today’s announcement marks a great outcome for all BioSpecifics stakeholders,
        and is the result of the Company’s successful value creation strategy executed by
        the management team and the Board of Directors. The Company has worked
        tremendously hard to deliver this excellent result and is grateful for the abiding
        support of its employees, partners and shareholders,” said Jennifer Chao, Chairman
        of the Board of Directors.

        Terms of the Agreement

        Under the terms of the merger agreement, Endo, through a wholly-owned
        subsidiary, will commence an all-cash tender offer for all outstanding shares of


                                                  5
     Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 6 of 15 PageID #: 6




        BioSpecifics common stock at a price of $88.50 per share. The closing of the tender
        offer will be subject to a number of conditions, including that a majority of
        BioSpecifics’ shares are tendered in the tender offer, the expiration of the waiting
        period under antitrust laws and other customary closing conditions.
        Promptly following the completion of the tender offer, Endo’s acquisition
        subsidiary will be merged into BioSpecifics, with any remaining shares of
        BioSpecifics common stock to be canceled and converted into the right to receive
        consideration of $88.50. The merger agreement includes a remedy of specific
        performance and is not subject to a financing condition.

        Advisors

        Centerview Partners LLC acted as the exclusive financial advisor to BioSpecifics
        and Morgan, Lewis & Bockius LLP is serving as legal counsel.

                                               ***

        23.    It is therefore imperative that BioSpecifics’ stockholders are provided with the

material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.

B.      The Materially Incomplete and Misleading Solicitation Statement

        24.    On November 2, 2020, BioSpecifics filed the Solicitation Statement with the SEC

in connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

        25.    The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Centerview, the disclosure of which



                                                 6
  Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 7 of 15 PageID #: 7




is material because it provides stockholders with a basis to project the future financial performance

of the target company, and allows stockholders to better understand the analyses performed by the

financial advisor in support of its fairness opinion of the transaction.

Omissions and/or Material Misrepresentations Concerning BioSpecifics Financial Projections

       26.     The Solicitation Statement fails to provide material information concerning

financial projections by BioSpecifics management and relied upon by the financial advisor in its

analyses. The Solicitation Statement discloses management-prepared financial projections for the

Company which are materially misleading. The Solicitation Statement indicates that in connection

with the rendering of its fairness opinion, that the Company prepared certain non-public financial

forecasts (the “Projections”) and provided them to the Board and the financial advisor with

forming a view about the stand-alone valuation of the Company. Accordingly, the Solicitation

Statement should have, but fails to provide, certain information in the projections that BioSpecifics

management provided to the Board and the financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Projections prepared by Company management for BioSpecifics for fiscal

years 2021 through 2028, the Solicitation Statement provides the value for non-GAAP (Generally

Accepted Accounting Principles) financial metric EBIT, but fails to disclose: (i) the line items

used to calculate the non-GAAP measure or (ii) a reconciliation of the non-GAAP metric to its

most comparable GAAP measure, in direct violation of Regulation G.




                                                  7
    Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 8 of 15 PageID #: 8




       28.     When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, “free cash flow” should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       30.     Thus, to cure the Solicitation Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metric included in the Solicitation Statement not

misleading.




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  8
  Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 9 of 15 PageID #: 9




       31.     Further, the Solicitation Statement states that the Projections “reflect a risk-adjusted

outlook, based on certain internal assumptions about the probability of technical success and

regulatory approvals and commercialization of XIAFLEX® for additional indications and other

relevant factors related to the Company’s long-range operating plan, including a favorable

outcome of the pending litigation on royalty obligations, a successful launch of Qwo™ and an

expansion of the indications for XIAFLEX® that are commercialized and generate revenue for the

Company. The Management Projections also reflect royalty payment revenue that is payable for

a finite term under the License Agreement.” Solicitation Statement at 23.              However, the

Solicitation Statement fails to disclose the risk-adjustments, the certain internal assumptions, and

the royalty payment revenue payable under the License Agreement with Endo.

Omissions and/or Material Misrepresentations Concerning Centerview’s Financial Analyses

       32.     With respect to Centerview’s Selected Public Company Analysis, the Solicitation

Statement fails to disclose Centerview’s basis for selecting a reference range of 2021 EV/ Revenue

Multiples of 7.0x to 10.0x.

       33.     With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the basis for applying the range of discount rates from 7.5% to 9.5%;

(ii) the implied terminal value of the Company; and (iii) the number of fully diluted outstanding

shares of the Company as of October 15, 2020.

       34.     In sum, the omission of the above-referenced information renders statements in the

Solicitation Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff will be unable to make a fully-informed decision regarding whether to tender her shares,

and she is thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                  9
 Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 10 of 15 PageID #: 10




                                     CLAIMS FOR RELIEF

                                             COUNT I

                       On Behalf of Plaintiff Against All Defendants for
                        Violations of Section 14(e) of the Exchange Act

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          37.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were made, not

misleading.

          38.   The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company,

the Company’s financial projections, and the financial advisors’ valuation analyses and resultant

fairness opinion.

          39.   In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation



                                                 10
 Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 11 of 15 PageID #: 11




of Section 14(e) of the Exchange Act. By virtue of their positions within the Company and/or

roles in the process and in the preparation of the Solicitation Statement, Defendants were aware of

this information and their obligation to disclose this information in the Solicitation Statement.

          40.   The omissions and misleading statements in the Solicitation Statement are material

in that a reasonable stockholder would consider them important in deciding whether to tender their

shares or seek other remedies. In addition, a reasonable investor would view the information

identified above which has been omitted from the Solicitation Statement as altering the “total mix”

of information made available to stockholders.

          41.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          42.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          43.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          44.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.



                                                 11
 Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 12 of 15 PageID #: 12




          45.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          46.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement false

and/or misleading.

          47.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          48.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of BioSpecifics within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of BioSpecifics, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Solicitation Statement filed with the SEC, they had the power to influence and control and did



                                                 12
 Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 13 of 15 PageID #: 13




influence and control, directly or indirectly, the decision making of BioSpecifics, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of BioSpecifics, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Solicitation Statement.

       53.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their




                                                 13
 Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 14 of 15 PageID #: 14




acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          56.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  14
Case 1:20-cv-01491-CFC Document 1 Filed 11/02/20 Page 15 of 15 PageID #: 15




Dated: November 2, 2020               RIGRODSKY & LONG, P.A.

                                 By: /s/ Gina M. Serra
OF COUNSEL:                          Brian D. Long (#4347)
                                     Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER               300 Delaware Avenue, Suite 210
FREEMAN & HERZ LLP                   Wilmington, DE 19801
Gloria Kui Melwani                   Telephone: (302) 295-5310
270 Madison Avenue                   Facsimile: (302) 654-7530
New York, NY 10016                   Email: bdl@rl-legal.com
Telephone: (212) 545-4600            Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com              Attorneys for Plaintiff




                                    15
